Name: 84/350/EEC: Commission Decision of 18 June 1984 determining the list of experts who may be instructed to prepare opinions on the establishments approved for the purposes of intra-Community trade in fresh meat
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  labour market;  trade policy;  health
 Date Published: 1984-07-11

 Avis juridique important|31984D035084/350/EEC: Commission Decision of 18 June 1984 determining the list of experts who may be instructed to prepare opinions on the establishments approved for the purposes of intra-Community trade in fresh meat Official Journal L 183 , 11/07/1984 P. 0019 - 0022 Spanish special edition: Chapter 03 Volume 31 P. 0132 Portuguese special edition Chapter 03 Volume 31 P. 0132 *****COMMISSION DECISION of 18 June 1984 determining the list of experts who may be instructed to prepare opinions on the establishments approved for the purposes of intra-Community trade in fresh meat (84/350/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Decision 83/638/EEC of 13 December 1983 laying down the procedure for appointing the experts provided for in Article 8 (3) of Council Directive 64/433/EEC (1), and in particular Article 2 thereof, Whereas Article 2 of Decision 83/638/EEC provides for the Commission to draw up, on proposals from the Member States, a list of veterinary experts, other than Commission veterinary experts, who may be instructed to prepare the opinions referred to in Article 8 (3) of Council Directive 64/433/EEC (2); Whereas the Member States have each proposed to the Commission at least two veterinary experts of proven ability, HAS ADOPTED THIS DECISION: Article 1 The veterinary experts whose names are contained in the Annex to this Decision may be instructed to prepare opinions on the establishments approved for the purposes of intra-Community trade in fresh meat. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 June 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 357, 21. 12. 1983, p. 42. (2) OJ No 121, 29. 7. 1964, p. 2012/64.